DETAILED CORRESPONDENCE
Claims 22 and 24-42 are pending, with Claims 1-21, 23 and 43 previously canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 9 lines 18-20, in view of Butler et al., (US 2014/0171879), stating that the prior art allegedly doesn’t teach “the electrical connection between said electric power source and said monitoring unit is prevented prior to the medicament delivery, and the electrical connection is enabled during delivery”, further alleging that Butler teaches “the exact opposite scenario”. Further, applicant argues on page 8 lines 26-30 that prior art allegedly doesn’t teach “a non-conductive and electrically insulating material of the activation element is arranged between the power source and electrical connection points of said monitoring unit to thereby prevent an electrical connection between said electric power source and said monitoring unit prior to dose delivery.” Applicant's arguments filed 03/02/2022 have been fully considered and are persuasive. The rejection of Claims 22 and 24-42 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JORDAN J. PRINGLE on 05/24/2022.
Claim 22 line 18, the limitation “an electrical connection” has been amended to be “the electrical connection”. 

Claim 24 lines 2-3, the limitation “wherein non-conductive and electrically insulating areas of the band are” has been amended to be “wherein non-conductive and electrically insulating material of the band is”.
Claim 24 line 3, the limitation “electrical connection points” has been amended to be “the electrical connection points”. 

Claim 25 line 2, the limitation “wherein the non-conductive and electrically insulating areas of the band arranged” has been amended to be “wherein the non-conductive and electrically insulating material of the band arranged”.
Claim 25 line 3, the limitation the limitation “electrical connection points” has been amended to be “the electrical connection points”. 

Claim 26 line 2, the limitation “the band comprises areas” has been amended to be “the band comprises material”.
Claim 26 line 2, the limitation “said areas with” has been amended to be “said material with”.

Claim 27 line 6, the limitation the limitation “electrical connection points” has been amended to be “the electrical connection points”. 

Allowable Subject Matter
Claims 22 and 24-42 are allowable.  
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 22, the closest prior art of record, Bendek et al., (US 2016/0361503) teaches a medicament delivery device (Fig. 2, (1)) comprising: 
a housing (Fig. 3, (4a, 4b)) arranged to accommodate a medicament container (Fig. 3, (10)), 
a power unit (seen overall in Fig. 8) comprising: 
a drive force element (Fig. 8, (8)) and an actuation unit (seen overall in Fig. 8) operably connected to said drive force element (8), 
wherein said actuation unit (Fig. 8) is movable upon activation of said drive force element ([0040] wherein (8) moves upon activation of the device to deliver an injection) to thereby expel a dose of a medicament from said medicament container ([0040] wherein movement of (8) allows movement of plunger rod (9, 9a) to perform an injection and thus deliver medicament);
a monitoring unit (Fig. 3, (33));
an activation element (Fig. 8, (33)) operably connected to said actuation unit (as seen in Fig. 8), to said monitoring unit (33), wherein said activation element comprises a flexible elongated member (33) attached with a first end to said actuation unit (wherein in Fig. 8, part of (33) is connected to the structure (9b) of the actuation unit) and with a second end to said monitoring unit (wherein the monitoring unit (33) has a second end seen in Fig. 8).
However, Bendek does not disclose or render obvious, alone or in combination with the other prior art of record the monitoring unit provided with an electrical power source for operating said monitoring unit; and wherein the activation element is operably connected to said electrical power source; wherein a non-conductive and electrically insulating material of the activation element is arranged between the power source and electrical connection points of said monitoring unit to thereby prevent an electrical connection between said electric power source and said monitoring unit prior to a dose delivery sequence, and wherein at least a portion of said activation element moves with respect to said electrical power source during the dose delivery sequence, to thereby enable an electrical connection between said electrical power source and said monitoring unit when said actuation unit is moved. Therefore, the combination of these specific features of the “a non-conductive and electrically insulating material of the activation element is arranged between the power source and electrical connection points of said monitoring unit to thereby prevent an electrical connection between said electric power source and said monitoring unit prior to a dose delivery sequence” with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 24-42 depend upon Claim 22, and are therefore considered allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783